Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hester (US-7980367).
Regarding claim 1, Hester discloses a disc brake rotor (12) having at least one first end surface (at or near 42, 33, and 18) and a first engagement mechanism (16), the first engagement mechanism extending radially and non-cantilevered from the disc rotor (fig 2, at least from a portion of annular groove 46); and a tone ring (14) formed with at least one second end surface (at or near 54) and a second engagement mechanism (54), the second engagement mechanism extending radially from the tone ring (fig 2), wherein connecting engagement of the first engagement mechanism of the disc brake rotor and the second engagement mechanism of the tone ring affects movement of the at least one second end surface in a direction toward the at least one first end surface (fig 2, cols. 3-4).
Claim(s) 1-6, 10-11, 14, 21, 22, 25, 29, and 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by White et al. (US-9506515).

Regarding claim 2, White et al. discloses wherein the connecting engagement further includes threaded engagement (224, col. 15, lines 5-9, at least wherein rotation of the tone ring threads 188 and 224)  of the first engagement mechanism of the disc brake rotor (220) and the second engagement mechanism of the tone ring (188), the threaded engagement forcing the at least one second end surface against the at least one first end surface to inhibit relative axial movement in a first direction and relative rotational movement between the tone ring and the disc brake rotor (col. 15, lines 5-15).
Regarding claim 3, White et al. discloses securing structure (204/228)  to prevent relative rotational movement between tone ring and the wheel end assembly rotatable component (col. 15, lines 23-38).
Regarding claim 4, White et al. discloses wherein the securing structure comprises a device connecting the tone ring and the wheel end assembly rotatable component (188a, 204/228, figs 17-18).
Regarding claim 5, White et al. discloses wherein the device comprises a pin (204) inserted into a first partial opening of the wheel end assembly rotatable component aligned with a second partial opening of the tone ring (fig 18).
Regarding claim 6, White et al. discloses wherein the at least one first end surface includes a substantially annular end surface (fig 14, at or near 226).

Regarding claim 11, White et al. discloses wherein the first thread of the wheel end assembly rotatable component comprises an internal thread (224) and the second thread of the tone ring comprises an external thread (188/190).
Regarding claim 14, White et al. discloses wherein the tone ring is formed from tubular metal material (fig 14, at least wherein the tone ring 180 is cylindrical in shape, see col. 15 lines 57-61).
Regarding claim 21, White et al. discloses providing a disc rotor (220) with at least one first end surface (at or near 226) and a first thread extending radially and non-cantilevered from said disc brake rotor (224, col. 15, lines 5-15, at least wherein rotation of the tone ring threads 188 and 224); providing a tone ring (180) formed with at least one second end surface (at or near 190/194) and a second thread extending radially from said tone ring (180/188/194); threading said second thread of the tone ring into said first thread of the disc brake rotor (col. 15, lines 5-15); and moving the at least one second end surface in a direction toward the at least one first end surface during the threading step (col. 15, lines 5-15);
Regarding claim 22, White et al. discloses the step of moving the at least one second end surface against the at least one first end surface to inhibit relative axial movement in a first direction and relative rotational movement between the tone ring and the disc brake rotor (col. 15, lines 5-15).
Regarding claim 25, White et al. discloses introducing securing structure (204) to prevent relative rotational movement between the tone ring and the wheel end assembly rotatable component (fig 18, 204/228, col. 15, lines 23-38).

Regarding claim 30, White et al. discloses wherein the tone ring is formed from tubular metal material, (fig 14, at least wherein the tone ring 180 is cylindrical in shape, see col. 15 lines 57-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15, 27, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US-9506515) in view of Burgoon et al. (US-7997391).
Regarding claims 15, 27, 28 and 31, White et al. discloses a discrete and service replaceable tone ring (col. 16, lines 1-5) but is silent as to the material of the metal discrete tone ring 180. Burgoon teaches wherein the tone ring is formed from tubular metal material (col. 4, lines 55-59) and the tubular metal material is steel col. 4, lines 34-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use tubular steel as the material for the tone ring as tubular steel provides a cost effective (Burgoon, col. 4, lines 33-36) material for a discrete and serviceable tone ring. 
Claims 16-20, 24, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US-9506515)in view of Burgoon et al. (US-7997391) in further view of Fuller et al. (US-20060272909).
Regarding claims 16-20, 24, 26, and 35 White et al discloses a tone ring of reduced corrosion properties (col. 16, lines 1-5) but lacks a specific coating.
Burgoon et al. teaches that in order to protect the geometry of the teeth on a tone ring (32) a method of coating including an electroless nickel plating process is used.  Burgoon et al. discloses wherein any suitable coating can be used including any electro-plating, electroless-plating or metallurgical plating but isn’t specific to a Zinc rich coating.  
Fuller et al. teaches a zinc nickel alloy coating (paragraph 6) that includes a nickel concentration from about 12%-17% (paragraph 36, wherein the second constituent is provided by weight between 10-70%) and is a powder coating (fig 6 and paragraph 41). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the tone rings of White et al and Burgoon et al. and the coating of Fuller et al in order to use 
Regarding claim 35, White et al. discloses a rotatable component (220) of said heavy-duty vehicle, said rotatable component being a disc brake rotor (220) having an engagement structure (fis 13-18); a tone ring (180) having a plurality of teeth (184) for disrupting a magnetic field produced by an associated antilock braking system, said tone ring having an engagement structure (at least 188) corresponding to said disc brake rotor engagement structure (fig 14), whereby said tone ring engagement structure and the disc brake rotor engagement structure cooperate to secure the tone ring to the disc brake rotor and form an interface between said tone ring and said disc brake rotor (col. 15, lines 5-15 and figs 13-18).
White et al. discloses a different material of the discrete tone ring (180) in order to improve corrosion issues (col. 16, lines 1-5) but is silent as to the material.  Burgoon et al. and Fuller et al. teach a wet zinc rich primer coating (Fuller, paragraph 6) and is a powder coating (fig 6, abstract, and paragraphs 6 and 41). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the tone ring of White et al and Burgoon et al. and the coating of Fuller et al in order to use a Zinc nickel alloy as a suitable coating for brake assembly parts in order to protect the parts to a desired level based on engineering design choice. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.K.H/						/THOMAS J WILLIAMS/                                                                                       Primary Examiner, Art Unit 3657                                                                                                                 Examiner, Art Unit 3657